UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-16749 GeoPetro Resources Company (Exact name of registrant as specified in its charter) California 94-3214487 (State of incorporation) (IRS Employer Identification Number) 150 California Street, Suite600 San Francisco, CA (Address of principal executive offices) (Zip Code) (415) 398-8186 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No o . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x . There were 48,681,074 shares of no par value common stock outstanding on May15, 2013. TABLE OF CONTENTS PARTI.FINANCIALINFORMATION Item1. Financial Statements 3 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item3. Quantitative and Qualitative Disclosures about Market Risk 18 Item4. Controls and Procedures 18 PARTII. OTHER INFORMATION Item1. Legal Proceedings 19 Item1A. Risk Factors 19 Item 2. Unregistered Sales of Securities and Use of Proceeds 19 Item3. Defaults Upon Senior Securities 20 Item4. Mine Safety Disclosures 20 Item5. Other Information 20 Item6. Exhibits 21 SIGNATURES 22 2 PARTI. FINANCIAL INFORMATION Item 1. Financial Statements GEOPETRO RESOURCES COMPANY UNAUDITED CONSOLIDATED BALANCE SHEETS March 31, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable—other Prepaid expenses Total current assets Oil and gas properties, at cost (full cost method) Unproved properties Proved properties Gas processing plant, at cost Less—accumulated depletion, depreciation, and impairment (41,625,269 ) (41,625,269 ) Net oil and gas properties Furniture, fixtures and equipment, at cost, net of depreciation Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Trade payables $ $ Current portion of notes payable Note payable related party Interest payable Dividends payable Other taxes payable Royalty owners payable Total current liabilities Long Term Notes Payable Asset Retirement Obligations Other Long Term Liabilities Total Liabilities Shareholders’ Equity Series B preferred stock, no par value; 7,523,000 shares authorized; 5,370,027 and 5,423,000 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively. Liquidation preference of $4,027,520. Common stock, no par value; 100,000,000 shares authorized; 48,681,074 and 46,578,101 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively. Additional paid-in capital Accumulated deficit (50,576,164 ) (49,729,613 ) Total shareholders’ equity Total Liabilities and Shareholders’ Equity $ $ See accompanying notes to these unaudited consolidated financial statements 3 GEOPETRO RESOURCES COMPANY UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, Revenues Natural gas sales $
